I037-/S*
                                   ELECTRONIC RECORD




COA # 14-14-00465-CR                                 OFFENSE: Aggravated Assault


STYLE: Wade Eugene Dix v The State of Texas          COUNTY: Harris


COA DISPOSITION: Affirmed                            TRIAL COURT: 337th District Court


DATE: July 7. 2015   Publish: No                      TC CASE #: 1380494




                                   IN THE COURT OF CRIMINAL APPEALS




STYLE: Wade Eugene Dix v The State of Texas

CCA#


        PRO SB.                        Petition    CCA Disposition:        IQ37-/5"
FOR DISCRETIONARY REVIEW IN CCA IS:                DATE:

                                                   JUDGE:.

DATE:: ///flaws'                                   SIGNED:                      PC:

JUDGE       fJl L^Mslst*-^                         PUBLISH:                     DNP:




                                                                                         MOTION FOR


                                                           FOR REHEARING IN CCA IS:


                                                        JUDGE:


                                                                               ELECTRONIC RECORD